Citation Nr: 1312838	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  11-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel









INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.  

The Veteran served on active duty from August 1954 to August 1956.  He also served in the Army and Air Force Reserves until 1979.  The exact dates have not been verified. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2012, the Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran's DD Form 214 for the period of active duty shows his military occupational specialty was a motor transportation officer.  The Veteran asserts that he was exposed to noise while on active duty and to noise on a flight line while in the Air Force Reserve.  

In March 2011 on VA examination, tinnitus was found.  The VA examiner stated that tinnitus was not related to military noise exposure, because of the history provided by the Veteran of the onset of tinnitus in 2005.





In October 2009 (prior to the March 2011 VA examination) and April 2011 (after that examination), the Veteran stated that he has had tinnitus since service.  The Veteran disputes having told the VA examiner that his tinnitus began four or five years earlier.  He stated that he may have told the examiner that the problem had worsened in that time frame, but that it had started in service.

As there is a question as to whether the VA examiner had an accurate version of the Veteran's history, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current tinnitus is related to the Veteran's noise exposure in service. 

In formulating the opinion, the Board finds that the Veteran is competent and credible in describing noise exposure in service. 

Also, in a Fast Letter in September 2010 the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing and indicated that an Army officer in the career field of "transportation, in general, had a moderate probability of hazardous noise exposure.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to noise exposure in service, and to please identify the other potential etiologies, when the noise exposure in service is not more likely than any other etiology to cause tinnitus and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review. 

2.  After the above development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



